Citation Nr: 1143152	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral onychomycosis of the great toes.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991, December 2001 to October 2002, and March 2003 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the New York, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral onychomycosis of the great toes.

In May 2011, the Board remanded the onychomycosis issue to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran presented credible statements that she observed discoloration consistent with onychomycosis in the nails of both great toes during and since a period of active service.


CONCLUSION OF LAW

Bilateral onychomycosis of the great toes was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a letter issued in February 2007, before the January 2008 rating decision.  That letter advised the Veteran what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter advised the Veteran how VA determines disability ratings and effective dates, and the type of evidence needed to establish such.  The case was last adjudicated in September 2011.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service medical records, and VA examination reports.  The Board's May 2011 remand instructions called for the Veteran to receive a VA examination in conjunction with her onychomycosis claim.  The Veteran underwent an examination addressing that disorder in June 2011.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.    The Board finds that the remand directives have been substantially complied with; therefore, further action is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by reporting for VA examinations and providing argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Onychomycosis of the Great Toes

The Veteran reports that she has onychomycosis of the nails of the great toes on both feet.  She contends that service connection is warranted for that disorder.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran is a nurse, and has worked in nursing both in service and as a civilian.  The Veteran's service medical records do not show any complaints or treatment involving the toenails or toes.  A medical history completed by the Veteran in November 2003, around the time of separation from her most recent period of active duty, is silent with respect to any condition affecting the toenails or toes.  Records of VA medical treatment in late 2003 do not address the toenails.

In April 2007, the Veteran filed a claim for service connection and compensation for several disorders, including fungus-type discoloration of the nails of both great toes.  In an August 2007 VA skin diseases examination, the Veteran stated that a rash present on her hands began in 2002.  The examiner observed the rash on the hands, and also noted onychomycosis of both great toenails.  The Veteran reported that the toenail condition started around the same time as the rash on her hands.  In an April 2008 statement, the Veteran reported that in 2003 she told a VA doctor about the disorder, but the doctor did not examine her feet.

In the May 2011 remand, the Board called for the Veteran to receive a VA examination to address the nature and likely etiology of onychomycosis of her great toes.  In a June 2011 VA examination of the Veteran's feet, the examining physician reported having reviewed the Veteran's claims file.  The Veteran reported that, upon return from her deployment in 2003, she noticed a fungus on the nails of both great toes.  She stated that she got mild to moderate pain in both great toes, and that there was a thick build up that she cleaned.  She indicated that more recently she noticed some discoloration in the nails of the third and fifth toes on both feet.  The examiner observed discoloration consistent with onychomycosis on the great, third, and fifth toes of the right foot, and the great, second, third, and fifth toes of the left foot.  The examiner did not find evidence of tenderness around the great toes or toenails.  The examiner did not observe any discharge or drainage.  The examiner noted that the Veteran had a normal gait.  The examiner provided a diagnosis of onychomycosis.  The examiner noted that there is no documentation of such a disorder during the Veteran's service, and that the earliest documentation of the condition was in 2007, four years after service.  The examiner provided the opinion that, because the onychomycosis was not diagnosed until four years after service, it was not likely that the onychomycosis was related to her active service.

There is medical evidence of onychomycosis of the nails of both of the Veteran's great toes from 2007 forward.  The Veteran reports having observed discoloration of the nails beginning in 2002 or 2003, around the time of her second and third periods of active duty.  The Veteran is competent to report her observations regarding her toenails.  Her occupation, nursing, makes her somewhat more competent than a lay person in observing changes in the appearance of body parts.  The examiner's opinion that service connection is unlikely is based on the lack of documentation closer to the time of service.  The Veteran reports that she did tell a VA physician of the symptoms in 2003, but that the physician did not examine her feet.  Considering the relatively minor effects of the onychomycosis, it is believable that the nail discoloration could be present, but not evaluated or treated, for four years.  The Board finds that the evidentiary weight of the Veteran's observations and statements is in approximate balance with the weight of the examiner's opinion.  Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for the onychomycosis of the nails of both great toes.


ORDER

Entitlement to service connection for bilateral onychomycosis of the great toes is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


